Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5 and 14 are objected to because of the following informalities:  Unnecessary text "[[5]]".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crepet et al. (US 9513628 B2 and Crepet hereinafter).
	Regarding claim 1, Crepet discloses a method for detecting a failure [see abstract, determining abnormal parameter conditions] of a power module [see abstract, electronic product, see also col 6 lines 23-34], the method comprising the following operations: - storing at least one model [col 10 lines 34-42] comprising regular temperature values [col 14 lines 24-28] associated with different operating conditions [col 16 lines 4-9] of the power module [col 14 lines 52-60]- acquiring at least a first temperature value [col 8 lines 15-16] from a first temperature sensor [col 14 lines 27-29] located in the vicinity of the power module [col 5 lines 62-66]; - determining current operating conditions of the power module [col 1 lines 37-41]; - comparing the current operating conditions and at least the first temperature value with the at least one stored model [col 15 lines 46-50]; - based on the comparison, determining a failure of the power module [col 1 lines 29-33].
	Regarding claim 14, Crepet discloses a device configured for detecting a failure [see abstract, determining abnormal parameter conditions] of a power module [see abstract, electronic product, see also col 6 lines 23-34], the device comprising: - a memory storing at least one model [col 10 lines 34-42] comprising regular temperature values [col 14 lines 24-28] associated with different operating conditions [col 16 lines 4-9] of the power module [col 14 lines 52-60]; - a module for acquiring at least a first temperature [col 8 lines 15-16] value from a first temperature sensor [col 14 lines 27-29] located in the vicinity of the power module [col 5 lines 62-66]; - a processor configured for: determining current operating conditions of the power module [col 1 lines 37-41]; comparing the current operating conditions and at least the first temperature value with the at least one stored model [col 15 lines 46-50]; based on the comparison, determining a failure of the power module [col 1 lines 29-33].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Chatroux et al. (WO 2015101465 A1 and Chatroux hereinafter.).
Regarding claim 2, Crepet does not explicitly disclose wherein the first temperature sensor is a Negative Temperature Coefficient, NTC, sensor.
However, Chatroux discloses [pg. 2] wherein the first temperature sensor is a Negative Temperature Coefficient, NTC, sensor. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Crepet to include first temperature sensor is a Negative Temperature Coefficient sensor as taught by Chatroux to disclose a simplified thermal management system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Chatroux further in view of Ewanchuk et al. (WO 2016084324 A1 and Ewanchuk hereinafter.).
Regarding claim 3, Crepet in view of Chatroux does not explicitly disclose the first temperature sensor is arranged for measuring the temperature on a die of the power module.
However, Ewanchuk discloses [see abstract] wherein the first temperature sensor is arranged for measuring the temperature on a die of the power module [for each power die of the power module: - a temperature sensor to sense the temperature of the power die]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Crepet in view of Chatroux to include temperature sensor, measuring temperature of a die and power module as taught by Ewanchuk to disclose a system with improved fault tolerance thereby improving overall reliability of the power module.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Sugiyama et al. (US 20120130576 A1 and Sugiyama hereinafter.) further in view of Chen et al. (US 9952275 B2 and Chen hereinafter.).
Regarding claim 4, Crepet discloses all the features in regards to claim 1 as indicated above. Crepet does not explicitly disclose acquiring at least one second temperature value from a second temperature sensor located in the vicinity of a heatsink associated with the power module, and wherein the current operating conditions and the first and second temperature values are compared with the at least one stored model.
However, Sugiyama discloses [para. 27] acquiring at least one second temperature [second temperature] value from a second temperature sensor [second temperature sensor] located in the vicinity of a heatsink [thermal conductive plate] associated with the power module [power module], and wherein the current operating conditions and the first and second temperature values are compared with the at least one stored model. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet to include second temperature, second temperature sensor, thermal conductive plate and power module as taught by Sugiyama to disclose a system with improved reliability and simplicity. Crepet in view of Sugiyama does not explicitly disclose wherein the current operating conditions and the first and second temperature values are compared with the at least one stored model.
However, Chen discloses [col 2, lines 4-13] wherein the current operating conditions [operating condition] and the first and second temperature values [first and second environment temperatures] are compared with the at least one stored model [EM life model]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Sugiyama to include operating condition, first/second environment temperatures and EM life model as taught by Chen to disclose a system with improved reliability thereby increasing efficiency and reduced cost.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Sugiyama further in view of Chen further in view of Budde et al. (US 20150330924 A1 and Budde hereinafter.) further in view of Mack et al. (US 20180223746 A1 and Mack hereinafter.) further in view of Lau et al. (US 20140238044 A1 and Lau hereinafter.) further in view of Kastner et al. (WO 0153674 A1 and Kastner hereinafter) further in view of Hong et al. (CN 101895349 B and Hong hereinafter.).
Regarding claim 5, Crepet in view of Sugiyama further in view of Chen discloses all the features in regards to claim 4 as indicated above. Crepet in view of Sugiyama further in view of Chen does not explicitly disclose the method comprises: - acquiring first temperature values at different instants from a first temperature sensor located in the vicinity of the power module; - acquiring second temperature values at the different instants, from a second temperature sensor located in the vicinity of the heatsink; - comparing the evolution of the first temperature values with at least one first predetermined curve of the model and comparing the evolution of the second temperature values with at least one second predetermined curve of the model; 3 83164757v.1Docket No.  - based on both comparisons, determining a failure of the power module.
However, Budde discloses [para. 36-38] wherein acquiring first temperature values at different instants from a first temperature sensor [measuring a first series of temperatures with the first temperature sensor] located in the vicinity of the power module; - acquiring second temperature values at the different instants, from a second temperature sensor located in the vicinity of the heatsink [a second temperature sensor configured to detect a temperature of a heat sink, measuring a second series of temperatures with the second temperature sensor to produce a second time series of second measured temperature values.]; - comparing the evolution of the first temperature values with at least one first predetermined curve of the model and comparing the evolution of the second temperature values with at least one second predetermined curve of the model; 3 83164757v.1Docket No.  - based on both comparisons, determining a failure of the power module. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Sugiyama further in view of Chen to include first and second temperature sensors measuring a first and second series of temperatures as taught by Budde to disclose a system with improved fault tolerance and efficiency while reducing downtime. Crepet in view of Sugiyama further in view of Chen further in view of Budde does not explicitly disclose first temperature sensor located in the vicinity of the power module. - comparing the evolution of the first temperature values with at least one first predetermined curve of the model and comparing the evolution of the second temperature values with at least one second predetermined curve of the model; 3 83164757v.1Docket No.  - based on both comparisons, determining a failure of the power module.
However, Mack discloses [para. 69] first temperature sensor [first temperature sensor] located in the vicinity of the power module [first power module comprises a first temperature sensor]. - comparing the evolution of the first temperature values with at least one first predetermined curve of the model and comparing the evolution of the second temperature values with at least one second predetermined curve of the model; - based on both comparisons, determining a failure of the power module. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Sugiyama further in view of Chen further in view of Budde to include first temperature sensor located in the vicinity of the power module as taught by Mack to disclose a system with improved structural integrity, reliability, battery life and power availability. Crepet in view of Sugiyama further in view of Chen further in view of Budde further in view of Mack does not explicitly disclose comparing the evolution of the first temperature values with at least one first predetermined curve of the model and comparing the evolution of the second temperature values with at least one second predetermined curve of the model; - based on both comparisons, determining a failure of the power module.
However, Kastner discloses comparing the evolution of the first temperature values [see abstract, comparing the curve shape for the measured, actual value] with at least one first predetermined curve of the model [see abstract, first model temperature curve is calculated] and comparing the evolution of the second temperature values [actual temperature measured by the temperature sensor] with at least one second predetermined curve of the model [see claim 12, second temperature model]; - based on both comparisons, determining a failure of the power module. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Sugiyama further in view of Chen further in view of Budde further in view of Mack to include comparing the curve shape for the measured, actual value, first model temperature curve is calculated, actual temperature measured by the temperature sensor, actual temperature measured by the temperature sensor as taught by Kastner to disclose a system with improved fault detection of onboard devices without additional hardware. Crepet in view of Sugiyama further in view of Chen further in view of Budde further in view of Mack further in view of Kastner does not explicitly disclose based on both comparisons, determining a failure of the power module.
However, Hong discloses [para. 52] based on both comparisons [comparator module 326 compares the value of the first voltage A and the reference voltage B], determining a failure of the power module [determining whether there is power-fail signal, specifically, the main board power supply module 4]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Sugiyama further in view of Chen further in view of Budde further in view of Mack further in view of Kastner to include comparison of data points and determining failure of power module as taught by Hong to disclose a system with improved compatibility and ease of maintenance.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Sugiyama further in view of Chen further in view of further in view of Chen further in view of Xiang et al. (CN 103226185 A and Xiang hereinafter.).
Regarding claim 6, Crepet in view of Sugiyama further in view of Chen discloses all the features in regards to claim 4 as indicated above. Crepet in view of Sugiyama further in view of Chen does not explicitly disclose wherein comprising determining a type of failure of the power module based on the comparison of the current operating conditions and the first and second temperature values with the at least one stored model.
However, Xiang discloses [para. 4] wherein comprising determining a type of failure of the power module [power module failure diagnosis] based on the comparison of the current operating conditions [lifetime prediction method] and the first and second temperature values [junction temperature change history process] with the at least one stored model [lifetime prediction method of the model module]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Sugiyama further in view of Chen as taught by Xiang to disclose a system with improved fault tolerance without added complexity or costs.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Jiang et al. (CN 105387565 B and Jiang hereinafter.).
Regarding claim 7, Crepet discloses all the features in regards to claim 1 as indicated above. Crepet does not explicitly disclose acquiring at least one ambient temperature value and wherein the current operating conditions, the first temperature value and the ambient temperature are compared with the at least one stored model.
However, Jiang discloses [pg. 3] acquiring at least one ambient temperature value [current related parameter] and wherein the current operating conditions [the current environment], the first temperature value [first temperature] and the ambient temperature are compared with the at least one stored model [second processing module]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet to include current related parameter, the current environment, first temperature and second processing module as taught by Jiang to disclose a system with improved accuracy and usability 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Huang et al. (WO 2007117521 A2 and Huang hereinafter.) further in view of Garces et al. (EP 2645553 A2 and Garces hereinafter.) further in view of Tsujii et al. (JP 2010035386 A and Tsujii hereinafter.) further in view of Koizumi et al. (JP H10199923 A and Koizumi hereinafter.) further in view of Hatanaka et al. (WO 2018116667 A1 and Hatanaka hereinafter.) further in view of Mustonen et al. (CN 109362232 A and Mustonen hereinafter.). 
Regarding claim 8, Crepet discloses all the features in regards to claim 1 as indicated above. Crepet does not explicitly disclose wherein the operating conditions comprise any combination of the following elements - output current of the power module; - input voltage of the power module; - output voltage of the power module; - input current of the power module - speed of a motor comprising the power module; - torque of a motor comprising the power module and/or - an ambient temperature value.
However, Huang discloses wherein the operating conditions [operating conditions] comprise any combination of the following elements – [see abstract] output current [power outputs] of the power module [the power module]; - input voltage [input voltages] of the power module [the power module]; - output voltage of the power module; - input current of the power module - speed of a motor comprising the power module; - torque of a motor comprising the power module and/or - an ambient temperature value. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet to include operating conditions, power outputs, power module and input voltages as taught by Huang to disclose to disclose a system with improved efficiency and transient response. Crepet in view of Huang does not explicitly disclose wherein the operating conditions comprise any combination of the following elements- output voltage of the power module; - input current of the power module - speed of a motor comprising the power module; - torque of a motor comprising the power module and/or - an ambient temperature value.
However, Garces discloses [pg. 3] wherein the operating conditions [operating conditions] comprise any combination of the following elements- output voltage [output voltage] of the power module [power module]; - input current of the power module - speed of a motor comprising the power module; - torque of a motor comprising the power module and/or - an ambient temperature value. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Huang to include operating conditions, output voltage and power module as taught by Garces to disclose a system with improved power efficiency and reduced costs. Crepet in view of Huang further in view of Garces does not explicitly disclose wherein the operating conditions comprise any combination of the following elements- input current of the power module - speed of a motor comprising the power module; - torque of a motor comprising the power module and/or - an ambient temperature value.
However, Tsujii discloses [pg. 6] wherein the operating conditions [operating point condition] comprise any combination of the following elements- input current [input current] of the power module [power storage device]- speed of a motor comprising the power module; - torque of a motor comprising the power module and/or - an ambient temperature value. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Huang further in view of Garces to include operating point condition, input current and power storage module as taught by Tsujii to disclose a system with improved thermal performance and efficiency. Crepet in view of Huang further in view of Garces further in view of Tsujii does not explicitly disclose wherein the operating conditions comprise any combination of the following elements: -speed of a motor comprising the power module; - torque of a motor comprising the power module and/or - an ambient temperature value.
However, Koizumi discloses [para. 4] wherein the operating conditions [operating condition] comprise any combination of the following elements speed of a motor [rotational speed of motor] comprising the power module [power module]; - torque of a motor comprising the power module and/or - an ambient temperature value. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Huang further in view of Garces further in view of Tsujii to include operating condition, rotational speed of motor and power module as taught by Koizumi to disclose a system with improved thermal characteristics. Crepet in view of Huang further in view of Garces further in view of Tsujii further in view of Koizumi does not explicitly disclose wherein the operating conditions comprise any combination of the following elements: - torque of a motor comprising the power module and/or - an ambient temperature value.
However, Hatanaka discloses [pg. 2] wherein the operating conditions [operating conditions] comprise any combination of the following elements: - torque of a motor [high output torque conditions) of the motor] comprising the power module [power conversion device] and/or - an ambient temperature value. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Huang further in view of Garces further in view of Tsujii further in view of Koizumi to include operating conditions, torque of a motor and power module as taught by Hatanaka to disclose a system with improved power reliability and thermal performance. Crepet in view of Huang further in view of Garces further in view of Tsujii further in view of Koizumi further in view of Hatanaka does not explicitly disclose wherein the operating conditions comprise any combination of the following elements: - an ambient temperature value.
However, Mustonen discloses [pg. 3] wherein the operating conditions [operating conditions] comprise any combination of the following elements: - an ambient temperature value [ambient air temperature]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Huang further in view of Garces further in view of Tsujii further in view of Koizumi further in view of Hatanaka to include operating conditions and ambient air temperature as taught by Mustonen to disclose a system with improved thermal performance.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Luo et al. (CN 208062613 U and Luo hereinafter.) further in view of Uh et al. (KR 0158982 B1 and Uh hereinafter.).
Regarding claim 9, Crepet discloses all the features in regards to claim 1 as indicated above. Crepet does not explicitly disclose the at least one model is determined during a preliminary phase comprising: - acquiring regular temperature values of the power module for respective operating conditions; - determining the at least one model based on the regular temperature values corresponding to the respective operating conditions.
However, Luo discloses [pg. 3] the at least one model is determined during a preliminary phase [utility model before use] comprising: - acquiring regular temperature values [a suitable operating temperature and the maximum value of the proper working temperature range] of the power module [power distribution cabinet] for respective operating conditions [actual condition]; - determining the at least one model based on the regular temperature values corresponding to the respective operating conditions. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Crepet to include utility model before use, a suitable operating temperature and the maximum value of the proper working temperature range, power distribution cabinet and actual condition as taught by Luo to disclose a system with improved thermal performance and reliability. Crepet in view of Luo does not explicitly disclose determining the at least one model based on the regular temperature values corresponding to the respective operating conditions.
However, Uh discloses [pg. 2] determining the at least one model [predetermined modeling value] based on the regular temperature values [calculated temperature value] corresponding to the respective operating conditions [operating conditions]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Luo to include predetermined modeling value, calculated temperature value and operating conditions as taught by Uh to disclose a system with improved thermal performance, reliability and reduced costs.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Luo further in view of Uh further in view of Ishiko et al. (JP 2008227293 A and Ishiko hereinafter.).
Regarding claim 10, Crepet in view of Luo further in view of Uh discloses all the features in regards to claim 9 as indicated above. Crepet in view of Luo further in view of Uh does not explicitly disclose the operating conditions of the power module are controlled to acquire respective regular temperature values during the preliminary phase.
However, Ishiko discloses [see claim 1] the operating conditions [operating conditions] of the power module [power device] are controlled to acquire respective regular temperature values [device temperature and time as variables] during the preliminary phase [operation simulation program]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet in view of Luo further in view of Uh to include operating conditions, power device, device temperature and time as variables and operation simulation program as taught by Ishiko to disclose a system with improved performance and reduced size without losses due to thermal resistances. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Chun et al. (KR 100603216 B1 and Chun hereinafter.).
Regarding claim 11, Crepet discloses all the features in regards to claim 1 as indicated above. Crepet does not explicitly disclose wherein an alarm is generated when the failure of the power module is determined.
However, Chun discloses [pg. 4] wherein an alarm is generated [alarm is generated] when the failure of the power module is determined [It is determined that a failure has occurred in the electric power module,]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet to include alarm is generated and determined that a failure has occurred in the electric power module as taught by Chun to disclose a system with improved fault tolerance and safety.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Ding et al. (CN 101950187 A and Ding hereinafter.).
Regarding claim 12, Crepet discloses all the features in regards to claim 1 as indicated above. Crepet does not explicitly disclose wherein before acquiring the first temperature value, detecting that the power module is in stable operating conditions.
However, Ding discloses [para. 20] wherein before acquiring the first temperature value [first operation temperature value], detecting that the power module [claim 1, power source module] is in stable operating conditions [real-time measurement of temperature]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet to include first operational temperature value, power source module and real time measurement of temperature as taught by Ding to disclose a system with improved accuracy in thermal measurements.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crepet in view of Chung et al. (US 20120143417 A1 and Chung hereinafter.).
Regarding claim 13, Crepet discloses all the features in regards to claim 1 as indicated above. Crepet does not explicitly disclose wherein a non-transitory computer readable storage medium, with a computer program stored thereon, said computer program comprising instructions for, when executed by a processor, carrying out the steps of a method according to claim 1.
However, Chung discloses [see claim 8] wherein a non-transitory computer readable storage medium [A non-transitory computer readable medium], with a computer program stored thereon [comprising: program instructions], said computer program comprising instructions for, when executed by a processor, carrying out the steps of a method according to claim 1 [containing executable program instructions executed by a processor to detect and diagnose a failure of a power module]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings Crepet to include A non-transitory computer readable medium, program instructions and executable program instructions executed by a processor to detect and diagnose a failure of a power module as taught by Chung to disclose a system to prevent malfunction of the power module in an efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/            Examiner, Art Unit 2842                                                                                                                                                                                            


/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842